DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2020 has been entered.
Status of Claims
Applicant has amended claims 1, 3 and 5.  No claims have been added or canceled.  . Thus, claims 1-7 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 21 October 2020 with respect to
objection to claim 1,
double patenting rejection;
rejections of claims 1-7 under U.S.C. § 112(b),
rejection to claims 1-7 under U.S.C. § 101, 
rejections of claims 1-7 under 35 U.S.C. § 103,
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges Applicants remarks in view of double patenting rejection of claim 1 with claim 1 of co-pending Application No. 15/239,494.  Examiner maintains double patenting rejection until the application is otherwise deemed allowable.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.  However, amendments are not totally effective.  See revised objections below. 
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant argues that “the claims are directed toward a method and system capable of being carried out in a computer, e.g., a computer-implemented method or computer system” citing MPEP § 2106(1V)(B)(1) [remarks page 8].  Examiner disagrees with Applicant’s position in that this is not an argument regarding the claim being non- abstract,  being a practical application of a judicial exception - Step 2A, or indicating an inventive concept -Step 2B, which are the current subject matter eligibility requirements under the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant argues subject matter eligibility because “The computer-based method comprises establishing an observation campaign, receiving observation data and user rating data, interpreting the data to establish one or more opportunities based on a user rating, and causing a change in the campaign in response to the opportunity” [remarks page 9].  Here again, this is not a specific argument in regards to the current subject matter eligibility requirements under the 2019 PEG.  Specifically, the claim language recites no indication of an Improvement to the functioning of a computer, or to any other technology or technical field.  The claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Rejections have been clarified herein in view of the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims 1-7 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 



Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1-7, clauses such as “to record media corresponding (to) at least one physical condition of an item” are merely statements of intended use, which do not affect the method step of “accessing information”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 

Claim Interpretation
Regarding claims 1-7, the clauses such as “to provide financial compensation to the at least one user” in claim 5, are merely statements of intended use which do not affect the method step of “directing a third party service”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Claim Objections
Claim 1 is objected to because the limitations:
accessing information regarding a set of one or more prospective users for an observation opportunity to record media corresponding at least one physical condition of an item;
and:
in response to determining the at least one, sending an electronic communication corresponding to the observation opportunity to the at least one user;
appear to be grammatically incorrect.  It is believed the Applicant means to recite:
accessing information regarding a set of one or more prospective users for an observation opportunity to record media corresponding to at least one physical condition of an item;
and:
in response to determining the at least one user rating for a user exceeds the previously determined rating value or requirement, sending an electronic communication corresponding to the observation opportunity to the at least one user.
Correction is requested
Claim 1 is objected to because in the limitations:
for each received response, determining whether the received response fulfills the observation opportunity; and
in response to determining that a received response fulfills the observation opportunity, initiating compensation to the user who provided the response.
it is not clear if “the received response” in the first limitation is the same as, or different from “a received response” in the second limitation; the antecedent issue is not clear.  It is also not clear how a response “fulfills” an observation opportunity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of allowed co-pending Application No. 15/239,494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than that of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to a method for offering opportunities which is a judicial exception of a method of organizing human activity or mental process.
Claim 1 recites, in part, a system for performing the steps of:
accessing information regarding a set of one or more prospective users for an observation opportunity;
for each user in the set of prospective users, obtaining information regarding a user rating corresponding to each user;
for each user of the set of prospective users, determining at least one user that has a   user rating that
in response to determining the at least one user rating for a user exceeds the previously determined rating value or requirement, sending “a communication” corresponding to the observation opportunity to the at least one user;
receiving a response to “the communication” from one or more of the users to which the communication was sent,;
for each received response, determining whether the received response fulfills the observation opportunity; and
in response to determining that a received response fulfills the observation opportunity, initiating compensation to the user who provided the response.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
to record media corresponding (to) at least one physical condition of an item
are merely statements of intend use which do not make the claim less abstract.
Limitations such as:
the response including media recorder by the respective user about the at least one physical condition of the item;
are merely a description of data and do not make the claim less abstract.

Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
computer-based method embodied in a non-transitory computer readable medium having computer executable instructions; and
sending an electronic communication corresponding to an opportunity.
not integrated into a practical application because the computer and computer program instructions including sending “data” are no more than mere instructions to apply the exception using a generic computer component. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ordered combination does not offer substantially more than the sum of the functions of the elements when each is taken alone.  The computer and computer program instructions are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry. The answer is NO.
Dependent claims 2-7 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-7 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an Step 2B - Mayo Test) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al (US Pub. No. 2017/0032586 A1) in view of Alhadeff et al (US Pub. No. 20110029365 A1).
Regarding claim 1, Cheatham teaches systems and methods for tracking vehicles, such as automobiles, aircraft, boats, unmanned aerial vehicles, and drones [0007].  He teaches:
accessing information regarding a set of one or more prospective users for an observation opportunity – see at least [0020] “which may include both human observers and equipment, such as traffic cameras, surveillance cameras, mobile phones, telescopes, and other devices”, and [0022], [0039],[0020] and [0022];
for each user in the set of prospective users, obtaining information regarding a user rating corresponding to each user – [0038] “historical information may be related specifically to the observer (e.g., observers 130, 140, 150) providing the observation and/or measurement report. For example, the historical information may include observer reliability, observer accuracy, and observer history of providing false or spoofed reports”;
… sending an electronic communication corresponding to the observation opportunity to the at least one user – see at least [0044] “send a request to one or more potential observers for information concerning vehicles/drones in their vicinity”; 
receiving a response to the electronic communication from one or more of the users to which the communication was sent, the response including media recorded by the respective user about the at least one physical condition of the item – see at least [0020] and [0022];
for each received response, determining whether the received response fulfills the observation opportunity – [0043] “to incentivize observers to continue submitting accurate measurement reports and observations relating to the drones”; and
in response to determining that a received response fulfills the observation opportunity, initiating compensation to the user who provided the response – see at least [0013], [0039] “observer files may also be linked to observer accounts 240 that may store reward information for each of the observers” and [0043].
Cheatham does not explicitly disclose: 
for each user of the set of prospective users, determining at least one user that has a user rating that meets or exceeds a previously determined rating value or requirement;
in response to determining the at least one (user rating for a user exceeds the previously determined rating value or requirement), sending an electronic communication corresponding to the observation opportunity to the at least one user. 
However, Alhadeff teaches a computer implemented method and system which addresses the need for targeting multimedia content based on authenticity of marketing data of a user [0010].  He teaches
He teaches a multimedia distribution platform which rates acquired marketing data of a user based on the determined authenticity [0031].  As used by Alhadeff, “rating” also referred to as a “reliability rating” refers to a score used to determine a level of reliability, credibility, and/or accuracy of the user's marketing data [Id.]. 
He teaches a multimedia distribution platform determining the reliability rating of the user for each element "x" [0093]. The multimedia distribution platform then compares the reliability rating with a predetermined threshold. If the reliability rating is greater than the predetermined threshold, the reliability rating is increased by a similarity factor. If the reliability rating is lesser than the predetermined threshold, the reliability rating is decreased by a dissimilarity factor. The reliability rating may be converted to an adjustment score that can be used as the aggregate reliability rating. The multimedia distribution platform then utilizes the aggregate reliability rating to determine whether the multimedia content should be targeted to the user based on the acquired marketing data or the external marketing data from the marketing databases [Id.].  He teaches a view confirmation module for confirming the viewing of the targeted multimedia content (Applicant’s electronic communication) by the user [0015].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include increase reliability rating of a user when the reliability rating is greater than a predetermined threshold as taught by Alhadeff in order to determine whether multimedia content should be targeted to the user - Alhadeff
Regarding claim 2, Cheatham teaches assimilating the data from the received response or responses into a database of similar data – see at least [0020].
Regarding claims 3, Cheatham teaches the recoded media as including an image of an area around a product being displayed at a specific location – see at least [0024], [0029] and [0045].
Regarding claims 4, Cheatham does not explicitly disclose a user rating for a specific user being generated based on a location of the user.
However, Alhadeff teaches this at [0035], [0036] [0047] and [0062].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include generating a rating based on the location of the user as taught by Alhadeff because location is one of the population characteristics used in marketing research – Alhadeff [0028]. 
Regarding claim 5, Cheatham does not explicitly disclose the initiating compensation as further comprising directing a third party service to provide financial compensation to the at least one user.
However, Alhadeff teaches using third party sources and external marketing databases [0029] and [0037] at [0052].
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Cheatham’s disclosure to include third party sources and external marketing databases as taught by Alhadeff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6, Cheatham teaches accessing information regarding a set of one or more prospective users or observers for an observation opportunity further comprising see at least [0029] “a history of the observer's observations”.
Regarding claim 7, Cheatham teaches the list of available observation opportunities being presented on a webpage accessed by the one or more prospective users or observers – see at least [0041].  Alhadeff also teaches his at [0039], [0046] and [0056]
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Crabtree et al:  “System and method for trading complex energy securities”, (US Pub. No. 2010/0218108 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J BAIRD/Primary Examiner, Art Unit 3692